Citation Nr: 0627162	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for herpes 
progenitalis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remands of October 2003 and January 
2006.  This matter was originally on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  In an 
unrelated rating decision, dated in January 2003, the RO 
granted service connection for a depressive disorder with 
anxiety as secondary to the veteran's service-connected 
herpes progenitalis and assigned a 30 percent rating.  

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing in September 2002 at the St. 
Louis, Missouri RO; a transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's herpes progenitalis is manifested by 
outbreaks that occur twice annually and last approximately 
two weeks.  When the outbreaks do occur, they cause penile 
lesions and itching; the lesions cover no more than 5 percent 
of the veteran's body.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for a 
service-connected herpes progenitalis have not been met or 
approximated under either the old or the amended schedules 
for evaluating skin disorders.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005);  38 C.F.R. §§ 3.159, 4.1-
4.14, 4.27, 4.118, Diagnostic Code 7899-7806 (2002 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in August 2001, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

In response to the Board's first remand during the course of 
this appeal, the VA Appeals Management Center (AMC) issued a 
letter dated in January 2005.  In this letter, the AMC 
explained what the veteran needed to show to establish 
entitlement to an increased rating for his service-connected 
herpes progenitalis.  The AMC also asked the veteran to send 
any evidence in his possession that he thought would support 
his claim.    

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to 
all five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
five elements consist of (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Thus, upon receipt of an 
application for a service connection claim, sections 5103(a) 
and 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award are assigned.  The RO 
also explained how the disability rating and effective date 
are to be determined.  Also, the Huntington Appeals Resource 
Center, in a Supplemental Statement of the Case (SSOC) issued 
in April 2006, explained the disability rating and effective 
date elements of a service connection claim.  The veteran has 
had the opportunity to respond to these notices.  In light of 
the above mentioned correspondence, the Board finds that the 
notice requirements of the VCAA, including those identified 
in Dingess/Hartman, have essentially been satisfied.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and all 
private medical records that the veteran requested.  The 
veteran has not identified any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

In response to the Board's second remand during the course of 
this appeal, the Huntington Appeals Resource Center, in the 
SSOC issued in April 2006, reconsidered the issue of 
entitlement to an increased rating for service-connected 
herpes progenitalis in light of both the old criteria and as 
revised in August 2002.  The Board finds that the directive 
of the January 2006 Board remand has been satisfied.  
Accordingly, all procedural requirements and Board remand 
directives have been met and the Board will proceed with 
appellate review.

Evidence

At his September 2002 hearing, the veteran testified that he 
currently experienced episodic breakouts twice annually due 
to his herpes progenitalis.  The veteran testified that prior 
to that, he had experienced 4-5 breakouts per year.  The 
veteran stated that when breakouts occurred, it started with 
a stabbing in his penis followed by swollen lymph nodes.  The 
veteran also described the psychological impact associated 
with herpes.  He testified that he took Acyclovir to control 
the outbreaks.  

The veteran testified that the outbreaks lasted two weeks and 
then the skin on his penis would shed.  He said that he took 
a medication for episodal therapy when he entered the 
prodromal phase of a breakout.  The veteran stated that he 
took the medication daily when an episode occurred.  

In a progress note from BJC Medical Group, dated in December 
1997, Dr. C.L. stated that the veteran had not experienced 
any herpes breakouts and that he was taking Acyclovir.  Dr. 
C.L. stated that the veteran had the choice of taking the 
drug for either suppressive or episodic therapy.  Dr. C.L. 
noted that on physical examination, the genitals were normal 
and a skin examination showed no edema or evidence of liver 
disease.  In an undated treatment note from BJC Medical 
Group, H.K. noted a lesion on the veteran's penis shaft.   

The veteran, in his notice of disagreement, dated in February 
2002, stated that he had two outbreaks the previous year and 
that some years he had 4-5 outbreaks.  The veteran stated 
that the herpes had caused scarring to the corpus sponginosum 
and that when outbreaks occurred, he got lesions that oozed a 
purulent fluid.  The veteran stated that his last outbreak 
was in December 2001 and that the herpes limited many of his 
important life activities.  The veteran stated that the 
disease had many psychological implications involving 
depression, loss of control over one's life, and anger.  

In the veteran's VA Form 9 (substantive appeal), dated in May 
2002, the veteran stated that his herpes warranted a higher 
disability rating because even if it was in remission, it was 
non-curable.  
 
In a statement, dated in September 2002, the veteran noted 
that 25 pages in his medical records noted or documented 
treatment for herpes simplex virus (HSV) from private 
providers.  The veteran stated that he had chronic recurrent 
herpes for 25 years.  The said that he had an oral outbreak 
in June 2002 and that many other outbreaks had been seen and 
documented by his physicians.  The veteran stated that his 
herpes was like eczema on the penis with inguinal pain and 
swelling that showed up unannounced.  He stated that unlike 
eczema, herpes presented the veteran with psychosocial 
ramifications.  

In a treatment note from the VA Medical Center (VAMC) in St. 
Louis, Missouri, dated in September 2000, N.R., a nurse 
practitioner, stated that the veteran had a history of 
genital herpes but that he had not had outbreaks with 
treatment of daily Valacyclovir.  
 
In a VAMC treatment note dated in August 2001, N.R. stated 
that the veteran denied current herpes lesions.  N.R. 
indicated that she told the veteran to return if the veteran 
experienced an outbreak.  In a letter from N.R., dated in 
September 2001, she stated that the veteran's herpes 
diagnosis had been recorded by a dermatologist after 
recurrent outbreaks of lesions were noted.  She also stated 
that there was no cure for herpes and that recurrent 
exacerbations may occur.   

In a VA examination report, dated in August 2001, Dr. I.H. 
noted that the veteran suffered from chronic recurrent 
genital herpes simplex.  Dr. I.H. stated that the veteran was 
not currently on any suppressive therapy but that this was 
the veteran's choice since he had to stop taking Valtrex 
because of medications he took for other disorders.  Dr. I.H. 
stated that the disease was mildly disabling when breakouts 
occurred.  Dr. I.H. stated that the veteran worked for the 
Postal Service and was able to work without problems.  

Medical literature submitted by the veteran described the 
incidence of herpes in U.S. Naval personnel, the 
psychological consequences of herpes, and current treatment 
for herpes.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Individual disabilities are assigned separate 
diagnostic codes.  If a veteran has an unlisted disability, 
it will be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical location.  
38 C.F.R. § 4.20 (2005).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2005).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

The rating criteria for evaluating skin disorders were 
changed, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003)) [Amendment to Part 4].  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to a resolution of his or her claim under the 
criteria that are more to his or her advantage.  VAOPGCPREC 
3-00.  The old criteria may be applied for the full period of 
the appeal.  The new rating criteria, however, may only be 
applied for the period of time after their effective date.  
Id.  

There is no specific diagnostic code for herpes and the 
veteran's herpes progenitalis is rated analogous to 
Diagnostic Code 7806.  38 C.F.R. § 4.20 (2005).  Under the 
old version of Diagnostic Code 7806, 10 a percent rating is 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the new rating criteria, a 10 percent rating is 
warranted for dermatitis or eczema that affects at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).

Analysis

The Board finds that the service-connected herpes 
progenitalis does not meet the requirements for a compensable 
rating (10 percent or more) under either the old or revised 
criteria applicable to his disability.  The evidence does not 
show that the symptoms of the veteran's herpes produce 
exfoliation, exudation or itching to an exposed or extensive 
area.  Although lesions have been noted in medical records, 
medical providers have more often found the skin in the 
genital area to be normal.  Second, although outbreaks have 
been documented, they usually occur only twice yearly and are 
limited to the penis.  Thus, the lesions do not cover an 
exposed or extensive area.  

Further, the evidence does not show that the symptoms cover 
at least five percent of the veteran's entire body or an 
exposed area.  Outbreaks, when they do occur, cover only a 
small portion of a non-exposed area of the veteran's body.  
It is reasonable to conclude that no more than 5 percent of 
the veteran's body is affected by the outbreaks.  Also, the 
veteran currently is not being treated with intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

Much of the evidence of record pertaining to the veteran's 
currently diagnosed herpes progenitalis relates to the mental 
effects of the disease.  As noted, the veteran has been 
service-connected for a depressive disorder with anxiety as 
secondary to his service-connected herpes progenitalis.  The 
physical symptoms, as evaluated under the applicable rating 
criteria, are limited in nature and do not warrant a 
compensable rating.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected herpes progenitalis 
causes marked interference with employment or has 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  In this case, the veteran has reportedly been 
able to work without problems from the disability.  Hence, 
further procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for consideration of an extraschedular 
evaluation are unnecessary.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

Entitlement to a compensable evaluation for herpes 
progenitalis is denied.  



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


